DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment

The amendment filed 08/19/2022 has been entered. Claims 8 and 15 have been amended. Claims 8-21 remain pending in the application. 

 Response to Arguments


Claim Rejections - 35 USC § 102 
Regarding the newly amended claim 8, Applicant argues that “Neither the Nori reference, nor the Morgenstern reference, disclose or suggest the combination of limitations of claim 8 as amended.” Rejection of claims 8-13 have been withdrawn in response to applicant's amendments.


Claim Rejections - 35 USC § 103
Regarding the newly amended claim 15, Applicant argues that “Neither the Nori reference, nor the Morgenstern reference, disclose or suggest the combination of limitations of claim 15 as amended. Neither Nori nor Morgenstern disclose adding a further data entity to the first entity- relationship diagram of the first data model; and adding a copy of further data entity to the second entity-relationship diagram of the second data model to thereby cause the first entity-relationship diagram and the second entity-relationship diagram to have metadata commonality, in combination with other limitations of claim 15 of the present application. “ 
 In response, Examiner relies on a new combination of references. 


  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nori (US 2006/0195460 ) in view of Evans (US 2006/0085406 Al) 

    Regarding claim 8, Nori discloses:   An apparatus comprising: a computer processor; (Nori , [0047], line 5- a process running on a processor, a processor) and a non-transitory computer-readable medium  ([0740] A computer typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by the computer and includes both volatile and non-volatile media, removable and non-removable media.) having a first data model that is comprised of a first entity-relationship diagram stored therein and having instructions stored therein for programming the computer processor (Nori , [0456] Row/entity data. The CDM (corresponding to a “data model”) 1510 supports a rich Entity-Relationship model (corresponding to “entity-relationship diagram”); [0049] Referring initially to the drawings, FIG. 1 illustrates a common data model (CDM) architecture 100 in accordance with the subject invention. The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications. A relationship component 104 defines a relationship between two or more of the data entities;) to form a first summary data entity that is derived from a first plurality of data entities and stored in the non-transitory computer-readable medium; (Nori [0111], line 2- Entity types (corresponding to “summary data entity”) can be derived from a base entity type, in which case the derived entity type contains all the members of the base type along with the members described for the derived type; [0098], line 8- Entities are defined as instances of entity types; [0112] A table set is an instance of an entity type that has table-valued properties. Declaring a table set creates a single named instance of the type and thus each of the tables it contains. [0528], line 9- Thus, if Manager is derived from Employee, then every instance of Manager is also an instance of an Employee; [0118] FIG. 7 illustrates composition of entities; Composition is containment where one thing contains another, and thus, is not only a relationship. For example, Order has or contains a set of OrderLine entities) 
 and wherein the first entity-relationship diagram is comprised of the first plurality of data entities and a first plurality of data entity relationships; (Nori [0049] Referring initially to the drawings, FIG. 1 illustrates a common data model (CDM) architecture 100 in accordance with the subject invention. The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications. A relationship component 104 defines a relationship between two or more of the data entities; fig. 15, item 1510 “COMMON DATA MODEL (TABLES, ENTITIES, RELATIONSHIPS))  
wherein each data entity relationship of the first plurality of data entity relationships relates to at most two data entities of the first plurality of data entities; (Nori, [0103], line 3- Relationship is a mechanism that relates two or more entities; [0036] FIG. 24 illustrates the many kinds of relationships supported by CDM.)
wherein each data entity of the first plurality of data entities is comprised of one or more data attributes; (Nori, [0061] Factoring of attributes specified on Entity (property descriptions) versus what is specified on Relationship (how those properties are used to relate entities; [0098], line 4- Entity has structure (e.g., properties) and behavior (e.g., methods).) 
wherein the instructions stored in the non-transitory computer-readable medium include instructions which cause the first summary data entity to be added to the first entity-relationship diagram;  (Nori [0128] Entity Persistence. Entities can be created by invoking a constructor (new) method of the entity type; entities are persisted by adding them to a table. In the CDM, an entity table is a typed collection of entities; [0140] It is also possible to aggregate previously defined table sets into a new table set. [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
 wherein one or more data attributes of the first summary data entity are mathematically derived from the one or more of the one or more data attributes of at least one data entity of the first plurality of data entities;  (Nori, Fig. 20; [0526] FIG. 20 illustrates that CDM supports a notion of type inheritance. Inheritance allows a type to inherit properties, methods, and computed (corresponding to “mathematically”) properties from another type. In the example, the Employee and Customer inherit from the Contact. Here, Contact is called the super-type or base-type. Employee and Customer are called sub-types or derived types. ... In this way, entire inheritance hierarchies can be formed, as shown in FIG. 20;  [0114] Entities have properties and can inherit from each other. Associations are implemented in different ways: as a reference (e.g., Order.Customer), as a join between properties, as an entity, etc; [0133] An entity type can be constrained to a single table by including a Table attribute on the <EntityType> element.  This is useful when the entity will contain behaviors that depend on the existence of tables of other entity types. For example, the Order type is likely to depend on the existing of a Customer table (and vice-versa) and this is reflected by the inclusion of the Table attributes; [0100] An entity's identifier is formed from the entity's key plus the identifier of the entity's containing or parent entity. A parent entity is the entity containing the table where the ( child) entity is stored… Thus an entity identifier is unique by combining its key values with its parent's identifier.)  
wherein the first summary data entity has a name which conforms to a naming standard  (Nori, [0202] Naming Rules. All type, relationship, and table set names must conform to the CLR rules for type names. The names should also conform to the .Net Framework type naming guidelines; fig. 23, item 14 <EntityType Name>) 
and wherein the one or more data attributes of the first summary data entity have metadata (Nori, Fig. 20; [0526] FIG. 20 illustrates that CDM supports a notion of type inheritance. Inheritance allows a type to inherit properties, methods, and computed properties from another type; [0114] Entities have properties and can inherit from each other; [0171], line 3- Associations and compositions are stored as metadata. Therefore properties on associations must be stored in an entity)
   However Nori does not clearly disclose: 
and the apparatus further comprising a unified metadata dictionary stored and maintained in the non-transitory computer-readable medium; wherein the unified metadata dictionary is configured to be updated;  a naming standard defined in the unified metadata dictionary; metadata which are stored for reuse in the unified metadata dictionary.  
     However Evans discloses:
and the apparatus further comprising a unified metadata dictionary stored and maintained in the non-transitory computer-readable medium; wherein the unified metadata dictionary is configured to be updated;  (Evans, [0046], e.g. line 8- the unified metadata format may be a metadata directory [0031], line 3- The hard disc 2 stores metadata; [0033], line 2- The data source 2a stores metadata relating to a core repository. The data source 2b stores metadata relating to the online dictionary of a relational database; [0004], a core repository is a store for storing a set of metadata [0015] The data may be metadata, and in this case the common output format may be unified metadata; [0052] The tree will then be updated to display this list of schemas including the schema "SCOTT" shown in FIG. 5. [0041], line 2- generate a display of a tree data structure representing the metadata in the respective data sources 2a to 2d, with each source of metadata being represented by a branch of the tree;)  
a naming standard defined in the unified metadata dictionary;  (Evans [0046] On initiation of the software, a retrieval request is passed to the metadata access API 4 for the root information for all available data sources. In this example, these data sources are the spreadsheet shown in FIG. 3 and the database table shown in FIG. 4. In response to this, the Excel® spreadsheet plug-in converts the name of the spreadsheet, that is "Employee Information" into the unified metadata format. In this instance, the unified metadata format may be a metadata directory. The retrieval request also causes the generation of a unique identifier for the spreadsheet. [0047] In addition, the on-line dictionary plug-in Sb converts the name of the database, that is "oralO", stored on source 2b into the unified metadata format. Again, a metadata directory may be used.)
metadata which are stored for reuse in the unified metadata dictionary.  (Evans,  [0047] In addition, the on-line dictionary plug-in Sb converts the name of the database, that is "oralO", stored on source 2b into the unified metadata format. Again, a metadata directory may be used; [0033], line 2- The data source 2a stores metadata relating to a core repository. The data source 2b stores metadata relating to the online dictionary of a relational database; [0004], a core repository is a store for storing a set of metadata)
    Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Nori with the teaching of Evans to rearrange or convert the data retrieved from each source into a desired common output format, if necessary, so that consistent processing and display of the data is possible. Accordingly, the user's experience in accessing data from these different sources is consistent, and the user is not aware that any transformation of data into a common representation is occurring, (Evans, [0009]).

   Regarding claim 9, Nori in view of Evans discloses all of the features with respect to claim 8 as outlined above. Claim 9 further recites: wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to add a first further data entity to the first entity- relationship diagram; (Nori [0128] Entity Persistence. Entities can be created by invoking a constructor (new) method of the entity type; entities are persisted by adding them to a table. In the CDM, an entity table is a typed collection of entities; [0140] It is also possible to aggregate previously defined table sets into a new table set. [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
 wherein the first further data entity contains a first unique key;  (Nori [ [0564], line 11- An entity set contains instances of entities of a given type ( or subtype thereof). An entity key is meaningful within an entity set. Each entity within an entity set should have a unique key.)
wherein a first further data entity relationship is added to the first entity-relationship diagram; (Nori [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.) 
 wherein the first further data entity relationship relates the first unique key of the first further data entity to a first non-unique foreign key of a first data entity from the first plurality of data entities; (Nori, [0165] In the OrderCustomer association, the CustRef (corresponding to “foreign key”) property on the OrderRole end is related to the identifier ( corresponding to “unique key”) of the CustomerRole entity; the CustRef property acts like a foreign key; [0100], line 6- Thus an entity identifier is unique by combining its key values with its parent's identifier. [0241] The key properties of the entity type stored in a nested table must be unique in any table instance; [0702], line 5- For instance, relational database systems often implement one-to-many relationships by foreign keys. A CDM referential constraint is a statement that the value of a foreign key must appear as a primary key in the target entity set. The value of that foreign key is an instance of type Ref<ename>; [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to add a second further data entity relationship to the first entity-relationship diagram; (Nori [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.) 
 wherein the second further data entity relationship relates the first unique key of the first further data entity to a second non-unique foreign key of the first summary data entity. (Nori, [0165] In the OrderCustomer association, the CustRef property on the OrderRole end is related to the identifier of the CustomerRole entity; the CustRef property acts like a foreign key; [0100], line 6- Thus an entity identifier is unique by combining its key values with its parent's identifier. [0241] The key properties of the entity type stored in a nested table must be unique in any table instance; [0702], line 5- For instance, relational database systems often implement one-to-many relationships by foreign keys. A CDM referential constraint is a statement that the value of a foreign key must appear as a primary key in the target entity set. The value of that foreign key is an instance of type Ref<ename>; [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)


    Regarding claim 10, Nori in view of Evans discloses all of the features with respect to claim 9 as outlined above. Claim 10 further recites: wherein the first further data entity added to the first entity-relationship diagram is also comprised of a first data attribute to represent multiple discrete levels of data granularity; (Nori [0655] That is a toy tuple type for a contact card with three attributes named personName, socialSecurityNumber, and address. These attributes have the following three types, respectively:…; a nested tuple comprising the three parts of a social-security number, marked with a hash-mark so as to act as a unique key in an entity set or set collection; and a nested tuple containing a street, city, state, and a two-part zip code (corresponding to “multiple discrete levels of data granularity”), again represented as a more deeply nested tuple.) 
  and wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to assign each data instance of the first further data entity one discrete level of data granularity in the first data attribute. (Nori, fig. 23, lines 7-12; [0553];  [0503], e.g. line 27- FIG. 19 shows instances of Customer, Order and OrderDetail. [0655] That is a toy tuple type for a contact card with three attributes named personName, socialSecurityNumber, and address. These attributes have the following three types, respectively: a free-form string for a person's name; a nested tuple comprising the three parts of a social-security number, marked with a hash-mark so as to act as a unique key in an entity set or set collection; and a nested tuple containing a street, city, state, and a two-part zip code, again represented as a more deeply nested tuple.)
 
    Regarding claim 11, Nori in view of Evans discloses all of the features with respect to claim 9 as outlined above. Claim 11 further recites: wherein the first further data entity is a unified boundary data entity.  (Nori [0049],  line 3- The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications.)


    Regarding claim 12, Nori in view of Evans discloses all of the features with respect to claim 9 as outlined above. Claim 12 further recites: wherein the first further data entity is configured to include data instances of a first data registry. (Nori, [0098] Entities model real world objects. Entity is the data object that is uniquely identifiable, using its identity (key), in the CDM. Entity is the smallest unit that can be shared (referenced) using its identity. Entity has structure (e.g., properties) and behavior (e.g., methods). Some examples of different types of entities are Order, Customer, Contact, Document, etc. Entities are similar to typed rows in SQL99 or objects in ODBMSs. Entities are defined as instances of entity types; [0097], line 4- a table set entity is defined whose properties are tables.)

 
    Regarding claim 13, Nori in view of Evans discloses all of the features with respect to claim 9 as outlined above. Claim 13 further recites: wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to add a second further data entity to the first entity- relationship diagram; (Nori [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
wherein the second further data entity contains a second unique key; (Nori [0564], line 11- An entity set contains instances of entities of a given type ( or subtype thereof). An entity key is meaningful within an entity set. Each entity within an entity set should have a unique key.) 
wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to add a third further data entity relationship to the first entity-relationship diagram; (Nori [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
wherein the third further data entity relationship relates the second unique key of the second further data entity to a third non-unique foreign key of a second data entity from the first plurality of data entities; (Nori, [0165] In the OrderCustomer association, the CustRef property on the OrderRole end is related to the identifier of the CustomerRole entity; the CustRef property acts like a foreign key; [0100], line 6- Thus an entity identifier is unique by combining its key values with its parent's identifier. [0241] The key properties of the entity type stored in a nested table must be unique in any table instance; [0702], line 5- For instance, relational database systems often implement one-to-many relationships by foreign keys. A CDM referential constraint is a statement that the value of a foreign key must appear as a primary key in the target entity set. The value of that foreign key is an instance of type Ref<ename>; [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
 wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to add a fourth further data entity relationship to the first entity-relationship diagram; (Nori [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
 and wherein the fourth further data entity relationship relates the second unique key of the second further data entity to a fourth non-unique foreign key of the first summary data entity.  (Nori, [0165] In the OrderCustomer association, the CustRef property on the OrderRole end is related to the identifier of the CustomerRole entity; the CustRef property acts like a foreign key; [0100], line 6- Thus an entity identifier is unique by combining its key values with its parent's identifier. [0241] The key properties of the entity type stored in a nested table must be unique in any table instance; [0702], line 5- For instance, relational database systems often implement one-to-many relationships by foreign keys. A CDM referential constraint is a statement that the value of a foreign key must appear as a primary key in the target entity set. The value of that foreign key is an instance of type Ref<ename>; [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nori (US 2006/0195460 ) in view of Evans (US 2006/0085406 Al) in further view of Hoover (Patent number: 5,724,575)


   Regarding claim 14, Nori in view of Evans discloses all of the features with respect to claim 11 as outlined above. Claim 14 further recites: wherein the non-transitory computer-readable medium has a second data model that is comprised of a second entity-relationship diagram stored therein  (Nori , [0456] Row/entity data. The CDM (corresponding to a “data model”) 1510 supports a rich Entity-Relationship model (corresponding to “entity-relationship diagram”); [0049] Referring initially to the drawings, FIG. 1 illustrates a common data model (CDM) architecture 100 in accordance with the subject invention. The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications. A relationship component 104 defines a relationship between two or more of the data entities;)
and wherein the second entity-relationship diagram is comprised of the second plurality of data entities and a second plurality of data entity relationships; (Nori [0049] Referring initially to the drawings, FIG. 1 illustrates a common data model (CDM) architecture 100 in accordance with the subject invention. The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications. A relationship component 104 defines a relationship between two or more of the data entities; fig. 15, item 1510 “COMMON DATA MODEL (TABLES, ENTITIES, RELATIONSHIPS))
wherein each data entity relationship of the second plurality of data entity relationships relates to at most two data entities of the second plurality of data entities; (Nori, [0103], line 3- Relationship is a mechanism that relates two or more entities; [0036] FIG. 24 illustrates the many kinds of relationships supported by CDM.) wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to add a copy of the first further data entity to the second entity-relationship diagram.  (Nori, [0591] Often it is useful to operate on related entities as if they were a unit. For example, when copying an Order entity, it is usually desirable to have the corresponding Line entities copied as well.) 
   However, Nori in view of Evans does not clearly disclose:
and having instructions stored 81therein for programming the computer processor to form the second data model into a homogenous data model
   However, Hoover discloses:
and having instructions stored 81therein for programming the computer processor to form the second data model into a homogenous data model (Hoover, column 6, line 12- each of the remotely located user computers comprises a heterogeneous data structure, and data is "homogenized" by mapping predetermined data fields items stored in the heterogeneous user computers to corresponding object attributes associated with a predetermined instance of an object, where the object is determined by an object model that relates to all of the heterogeneous user computers connected to the system; column 7, line 2- provide a distributed database computer system that overlays a homogeneous data model upon a plurality of possibly remotely located and possibly heterogeneous database systems or structures) 
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Nori in view of Evans with the teaching of Hoover to  facilitate the retrieval and synchronization of information in a global fashion, (Hoover, column 7, lines 5-6) and also to allow information to be efficiently communicated, shared, and updated amongst the various heterogeneous users participating in the system, (Hoover, column 7, lines 43-45).






Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nori (US 2006/0195460 ) in view of Hoover (Patent number: 5,724,575)

   Regarding claim 15, Nori discloses: An apparatus comprising: a computer processor; (Nori , [0047], line 5- a process running on a processor, a processor) and a non-transitory computer-readable medium ([0740] A computer typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by the computer and includes both volatile and non-volatile media, removable and non-removable media.) having a first data model that is comprised of a first entity-relationship diagram and a second data model comprised of a second entity-relationship diagram stored therein (Nori , [0456] Row/entity data. The CDM (corresponding to a “data model”) 1510 supports a rich Entity-Relationship model (corresponding to “entity-relationship diagram”); [0049] Referring initially to the drawings, FIG. 1 illustrates a common data model (CDM) architecture 100 in accordance with the subject invention. The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications. A relationship component 104 defines a relationship between two or more of the data entities;) 
and wherein the first entity-relationship diagram of the first data model is comprised of a first plurality of data entities and a first plurality of data entity relationships; (Nori [0049] Referring initially to the drawings, FIG. 1 illustrates a common data model (CDM) architecture 100 in accordance with the subject invention. The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications. A relationship component 104 defines a relationship between two or more of the data entities; fig. 15, item 1510 “COMMON DATA MODEL (TABLES, ENTITIES, RELATIONSHIPS))   
wherein each data entity relationship of the first plurality of data entity relationships relates to at most two data entities of the first plurality of data entities; (Nori, [0103], line 3- Relationship is a mechanism that relates two or more entities; [0036] FIG. 24 illustrates the many kinds of relationships supported by CDM.)  
 wherein the second entity-relationship diagram of the second data model is comprised of a second plurality of data entities and a second plurality of data entity relationships; (Nori [0049] Referring initially to the drawings, FIG. 1 illustrates a common data model (CDM) architecture 100 in accordance with the subject invention. The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications. A relationship component 104 defines a relationship between two or more of the data entities; fig. 15, item 1510 “COMMON DATA MODEL (TABLES, ENTITIES, RELATIONSHIPS))
wherein each data entity relationship of the second plurality of data entity relationships relates to at most two data entities of the second plurality of data entities;  (Nori, [0103], line 3- Relationship is a mechanism that relates two or more entities; [0036] FIG. 24 illustrates the many kinds of relationships supported by CDM.)    
 wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to: add a further data entity to the first entity-relationship diagram of the first data model;  (Nori [0128] Entity Persistence. Entities can be created by invoking a constructor (new) method of the entity type; entities are persisted by adding them to a table. In the CDM, an entity table is a typed collection of entities; [0140] It is also possible to aggregate previously defined table sets into a new table set. [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.) 
and to add a copy of further data entity to the second entity- relationship diagram of the second data model (Nori, [0591] Often it is useful to operate on related entities as if they were a unit. For example, when copying an Order entity, it is usually desirable to have the corresponding Line entities copied as well.)
     However, Nori does not clearly disclose:
and having instructions stored therein for programming the computer processor to form first and second standardized homogeneous data models from the first data model and the second data model, respectively; wherein the first data model and the second data model are independent heterogeneous data models;  wherein the first entity-relationship diagram and the second entity-relationship diagram are independent heterogeneous entity-relationship diagrams which have no metadata commonality;  to thereby cause the first entity-relationship diagram and the second entity-relationship diagram to have metadata commonality.  
    However, Hoover discloses:
and having instructions stored therein for programming the computer processor to form first and second standardized homogeneous data models from the first data model and the second data model, respectively; (Hoover, column 10, line 30- transform the heterogeneous data models or structures of the customer database 26 into a homogeneous data model at the remote database 28; column 6, line 12- each of the remotely located user computers comprises a heterogeneous data structure, and data is "homogenized" by mapping predetermined data fields items stored in the heterogeneous user computers to corresponding object attributes associated with a predetermined instance of an object, where the object is determined by an object model that relates to all of the heterogeneous user computers connected to the system; column 7, line 2- provide a distributed database computer system that overlays a homogeneous data model upon a plurality of possibly remotely located and possibly heterogeneous database systems or structures.) 
wherein the first data model and the second data model are independent heterogeneous data models; (Hoover, column 10, line 30- transform the heterogeneous data models or structures of the customer database 26 into a homogeneous data model at the remote database 28; column 6, line 12- each of the remotely located user computers comprises a heterogeneous data structure, and data is "homogenized" by mapping predetermined data fields items stored in the heterogeneous user computers to corresponding object attributes associated with a predetermined instance of an object, where the object is determined by an object model that relates to all of the heterogeneous user computers connected to the system; column , line 41- remote databases 28 are  located at the client sites 12, and can comprise separate, stand alone computer systems that communicate with customer databases 26, or can comprise independent processes that execute on a customer's computer system so as to carry out the objects of the present invention within a single computer system; column 3, line 23- a plurality of remotely located, heterogeneous databases) 
wherein the first entity-relationship diagram and the second entity-relationship diagram are independent heterogeneous entity-relationship diagrams which have no metadata commonality; (Hoover, column 1, line 59- "heterogeneous" processors or databases are of different kinds, with different data models or structures, and they generally do not share information; column 20, lines 58-67, To summarize the foregoing-in accordance with the present invention, objects based on real world entities or transactions involved in an institution to be modeled (such as the health care services industry) are determined, and the relationships between the objects are determined. A determination is made whether a relationship between objects is one-to-one. one-to-many, or many-to-many (corresponding to inverse one-to-many). After determination of the object model and relationships there between, the object model is applied to the various, possibly heterogeneous computer systems that comprise unconnected, distributed computer systems associated with the institution. Then, a system can be constructed in accordance with the invention that allows communication between the disparate, separate, heterogeneous computer systems with heterogeneous data structures.) 
to thereby cause the first entity-relationship diagram and the second entity-relationship diagram to have metadata commonality.  (Hoover, column 7, lines 36-45, e.g. line 43- thereby allowing information to be efficiently communicated, shared, and updated amongst the various heterogeneous users participating in the system;  column 41, line 18- first map the particular record fields in the customer's heterogeneous data model into a uniform set of fields in a homogeneous data model at the remote database; column 6, line 57- These object attributes are obtained as a result of a homogenization operation, which occurs when data in the heterogeneous user databases is imported into the object model and thence into the remote databases. The homogenization operation involves mapping fields or data items in the heterogeneous data structures into object attributes in the object attribute tables, and then performing an "add" operation; column 27, lines 41- 55, There is an object attribute table 140 for each different type of object, data for which is stored at a given user computer site 12 in the associated remote database RDBn. Referring to the exemplary system of FIG. 1, there will be a PERSON object attribute table in user computer 1 (which is associated with an insurance company), in user computer 2 (which is associated with an employer), in user computer 3 (which is associated with a hospital). and in user computer 4 (which is associated with a PPO/HMO/fPA). However, it should be understood that while all applications of the present invention will require an object attribute table of the same type in each remotely located user computer for each type of object having data stored at that remote location, an object attribute table need only store an object instance having associated data stored in the associated user's computer; column 55, line 32- At step 5, the data from RDB2 pertaining to this particular object identifier 0001 is retrieved and sent via the object broker 20 back to the user at RDB3…line 48- In order to perform the update operation, at step 7 a "replica" of the data stored in RDB2 is made. This replica comprises the data that was sent at step 5 to RDB3; column 5, lines 1-10, Each copy at a remote site "subscribes" to a subset of data maintained at another site. The replication service keeps the multiple copies updated by replicating transactions initiated at a particular site directed against tables or data of interest, copying those transactions, and forwarding the copy of the transactions to remote destinations that apply these transactions to local copies of the dam maintained at the remote sites. Thus, this system is essentially a "transaction store and forward" system based on subscription information; ) 
  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Nori with the teaching of Hoover to facilitate the retrieval and synchronization of information in a global fashion, (Hoover, column 7, lines 5-6) and also to allow information to be efficiently communicated, shared, and updated amongst the various heterogeneous users participating in the system, (Hoover, column 7, lines 43-45).


  Regarding claim 16, Nori in view of Hoover discloses all of the features with respect to claim 15 as outlined above. Claim 16 further recites: wherein the further data entity and the copy of the further data entity are unified boundary data entities.  (Nori [0049],  line 3- The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications.)
 
   Regarding claim 17, Nori in view of Hoover discloses all of the features with respect to claim 15 as outlined above. Claim 17 further recites: wherein the further data entity contains a first unique key; (Nori [0564], line 11- An entity set contains instances of entities of a given type ( or subtype thereof). An entity key is meaningful within an entity set. Each entity within an entity set should have a unique key.)
 wherein the copy of the further data entity contains the first unique key;  (Nori [0564], line 11- An entity set contains instances of entities of a given type ( or subtype thereof). An entity key is meaningful within an entity set. Each entity within an entity set should have a unique key; [0591] Often it is useful to operate on related entities as if they were a unit. For example, when copying an Order entity, it is usually desirable to have the corresponding Line entities copied as well.)
wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to add a first further data entity relationship to the first entity-relationship diagram of the first data model;  (Nori [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.) 
wherein first further data entity relationship relates the first unique key of the further data entity to a first non-unique foreign key of a first data entity from the first plurality of data entities; (Nori, [0165] In the OrderCustomer association, the CustRef property on the OrderRole end is related to the identifier of the CustomerRole entity; the CustRef property acts like a foreign key; [0100], line 6- Thus an entity identifier is unique by combining its key values with its parent's identifier. [0241] The key properties of the entity type stored in a nested table must be unique in any table instance; [0702], line 5- For instance, relational database systems often implement one-to-many relationships by foreign keys. A CDM referential constraint is a statement that the value of a foreign key must appear as a primary key in the target entity set. The value of that foreign key is an instance of type Ref<ename>; [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to add a second further data entity relationship to the second entity-relationship diagram of the second data model; (Nori [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
wherein second further data entity relationship relates the first unique key of the copy of the first further data entity to a second non-unique foreign key of a first data entity from the second plurality of data entities.   (Nori, [0165] In the OrderCustomer association, the CustRef property on the OrderRole end is related to the identifier of the CustomerRole entity; the CustRef property acts like a foreign key; [0100], line 6- Thus an entity identifier is unique by combining its key values with its parent's identifier. [0241] The key properties of the entity type stored in a nested table must be unique in any table instance; [0702], line 5- For instance, relational database systems often implement one-to-many relationships by foreign keys. A CDM referential constraint is a statement that the value of a foreign key must appear as a primary key in the target entity set. The value of that foreign key is an instance of type Ref<ename>; [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)


   Regarding claim 18, Nori in view of Hoover discloses all of the features with respect to claim 17 as outlined above. Claim 18 further recites:
wherein the further data entity and the copy of the further data entity are unified boundary data entities.   (Nori [0049],  line 3- The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications.)


   Regarding claim 19, Nori in view of Hoover discloses all of the features with respect to claim 15 as outlined above. Claim 19 further recites: wherein each of the further data entity and the copy of the further data entity is configured to include data instances of a first data registry.   (Nori, [0098] Entities model real world objects. Entity is the data object that is uniquely identifiable, using its identity (key), in the CDM. Entity is the smallest unit that can be shared (referenced) using its identity. Entity has structure (e.g., properties) and behavior (e.g., methods). Some examples of different types of entities are Order, Customer, Contact, Document, etc. Entities are similar to typed rows in SQL99 or objects in ODBMSs. Entities are defined as instances of entity types; [0097], line 4- a table set entity is defined whose properties are tables.)


     Regarding claim 20, Nori in view of Hoover discloses all of the features with respect to claim 15 as outlined above. Claim 20 further recites: wherein each of the further data entity and the copy of the further data entity is also comprised of a first data attribute to represent multiple discrete levels of data granularity; (Nori [0655] That is a toy tuple type for a contact card with three attributes named personName, socialSecurityNumber, and address. These attributes have the following three types, respectively:…; a nested tuple comprising the three parts of a social-security number, marked with a hash-mark so as to act as a unique key in an entity set or set collection; and a nested tuple containing a street, city, state, and a two-part zip code, again represented as a more deeply nested tuple.)
and wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to assign each data instance of the further data entity one discrete level of data granularity in the first data attribute and each data instance of the copy of the further data entity one discrete level of data granularity.  (Nori, fig. 23, lines 7-12; [0553];  [0503], e.g. line 27- FIG. 19 shows instances of Customer, Order and OrderDetail. [0655] That is a toy tuple type for a contact card with three attributes named personName, socialSecurityNumber, and address. These attributes have the following three types, respectively: a free-form string for a person's name; a nested tuple comprising the three parts of a social-security number, marked with a hash-mark so as to act as a unique key in an entity set or set collection; and a nested tuple containing a street, city, state, and a two-part zip code, again represented as a more deeply nested tuple.)


  Regarding claim 21, Nori in view of Hoover discloses all of the features with respect to claim 17 as outlined above. Claim 21 further recites: wherein the non-transitory computer-readable medium has instructions stored therein for programming the computer processor to: add a second further data entity to the first entity-relationship diagram of the first data model, (Nori [0128] Entity Persistence. Entities can be created by invoking a constructor (new) method of the entity type; entities are persisted by adding them to a table. In the CDM, an entity table is a typed collection of entities; [0140] It is also possible to aggregate previously defined table sets into a new table set. [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
wherein the second further data entity contains a second unique key; (Nori [0564], line 11- An entity set contains instances of entities of a given type ( or subtype thereof). An entity key is meaningful within an entity set. Each entity within an entity set should have a unique key.)
add a third further entity relationship to the first entity-relationship of the first data model, (Nori [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
 wherein third further data entity relationship relates the second unique key of the second further 84data entity to a third non-unique foreign key of a second data entity from the first plurality of data entities; (Nori, [0165] In the OrderCustomer association, the CustRef property on the OrderRole end is related to the identifier of the CustomerRole entity; the CustRef property acts like a foreign key; [0100], line 6- Thus an entity identifier is unique by combining its key values with its parent's identifier. [0241] The key properties of the entity type stored in a nested table must be unique in any table instance; [0702], line 5- For instance, relational database systems often implement one-to-many relationships by foreign keys. A CDM referential constraint is a statement that the value of a foreign key must appear as a primary key in the target entity set. The value of that foreign key is an instance of type Ref<ename>; [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
 add a copy of the second further data entity to the second entity-relationship of the second data model, (Nori, [0591] Often it is useful to operate on related entities as if they were a unit. For example, when copying an Order entity, it is usually desirable to have the corresponding Line entities copied as well.) 
and wherein the copy of the second further data entity contains the second unique key; (Nori [ [0564], line 11- An entity set contains instances of entities of a given type ( or subtype thereof). An entity key is meaningful within an entity set. Each entity within an entity set should have a unique key.) 
add a fourth further entity relationship to the second entity-relationship of the second data model, (Nori [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.) 
wherein fourth further data entity relationship relates the second unique key of the copy of the second further data entity to a fourth non-unique foreign key of a second data entity from the second plurality of data entities;  (Nori, [0165] In the OrderCustomer association, the CustRef property on the OrderRole end is related to the identifier of the CustomerRole entity; the CustRef property acts like a foreign key; [0100], line 6- Thus an entity identifier is unique by combining its key values with its parent's identifier. [0241] The key properties of the entity type stored in a nested table must be unique in any table instance; [0702], line 5- For instance, relational database systems often implement one-to-many relationships by foreign keys. A CDM referential constraint is a statement that the value of a foreign key must appear as a primary key in the target entity set. The value of that foreign key is an instance of type Ref<ename>; [0715] (multiplicity one department to many employeeEntity) adds an entity type and entity set for departments and declares a one-to-many relationship from departments to employee entities. There are options for implementing such a relationship. For instance, it could be implemented either by a join table or by a foreign-key constraint.)
and wherein each of the second further data entity and the copy of the second further data entity is a second unified boundary data entity. (Nori [0049],  line 3- The CDM 100 includes an entity component 102 that provides a data entity having a uniform identity across a plurality of disparate applications.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166